DETAILED ACTION
Allowable Subject Matter
Claims 2-21 are allowed.  The following is an examiner’s statement of reasons for allowance:  Regarding independent claim 1, the prior arts found do not teach the limitation “.....presenting a privacy bar interface element at a first position within the social network interface, wherein the first position does not divide the plurality of posts based on the content or social network contacts: detecting an action to move the privacy bar interface element from the first position to a second position within the social network interface, wherein the second position divides the plurality of posts into a first subset of posts and a second subset of posts based on the content or social network contacts; and applying, based on detecting the action, first and second social profile access privileges to the respective first and second subsets of posts, the first and second social profile access privileges being different from each other” in combination with all other claim limitations. Independent claims 9 and 16 also recite similar limitations as in claim 1, and are allowed for the same reason. In terms of closest prior art found, Takeuchi et al. (US PGPub. No. 2012/0131512) (hereinafter Takeuchi) is the closest prior art found that teaches posts are displayed in chronological order along a Y-axis or "timeline" and that a cursor may be moved along the timeline (the Y-axis) by the user, however, the cursor in Takeuchi is not used for dividing the posts nor used as the trigger for applying access privileges to the divided posts. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See attached form PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272 1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174